Citation Nr: 0420431	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee cyst.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for the residuals of a 
right wrist strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a 
June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The veteran filed several claims in January 2001.  In May 
2002, the veteran withdrew from appellate consideration 
claims pertaining to arthritis in all joints and a pituitary 
gland tumor.  In October 2002, the veteran withdrew from 
appellate consideration claims concerning a prostate disorder 
and bladder cancer; he also indicated, however, that he 
wished to preserve on appeal his claim for entitlement to 
service connection for right knee arthritis.  The issues 
listed on the title page of this decision reflect the above 
procedural history.

In May 2003, the Board remanded these claims for the 
completion of additional development.  The appeal is now 
REMANDED again to the RO via the Appeals Management Center, 
in Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

The Board regrets further remand but notes that in an April 
2004 statement, the veteran specifically requested that VA 
obtain his treatment records, dated from November 2003 
forward, from the VA Medical Center (VAMC) in Saginaw, 
Michigan, for consideration in connection with his appeal.  
These VA records have not yet been obtained, and the Board 
must remand this appeal in order for these records to be 
secured.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).  

The Board further observes that, to date, apparently based 
upon a lack of medical evidence of a currently diagnosed 
right knee, right wrist or skin disorder, the veteran has not 
undergone VA examination for any of the claims on appeal.  
Thus, after securing additional VA medical records as 
requested herein, the RO should ensure that all indicated 
notice and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), is accomplished.  The RO 
should  include consideration as to whether any VA 
examination is warranted pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
treatment records from the VAMC in 
Saginaw, Michigan, dated from in or 
around November 2003 to the present.

2.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.

3.  After the development requested above 
is complete, the RO should determine 
whether the veteran should be afforded VA 
examinations for his right knee, right 
wrist, and/or skin, consistent with 
38 C.F.R. § 3.159(c)(4)(i).  

4.  When all of the development requested 
above has been completed to the extent 
possible, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


